Quillian, Chief Judge.
The defendant, Morris Barber, appeals from his conviction of theft by receiving stolen property. Held:
Neither an enumeration of errors nor a brief were filed in this case, and our Order to File, under Rule 14 of this Court, has been ignored. Nevertheless, our review of the record and transcript convinces us that no prejudicial error was committed in the trial court, and the evidence introduced was sufficient to convince a rational trier of fact that all the essential elements of the offense of theft by receiving stolen property were established beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


McMurray, P. J. and Pope, J., concur.